Exhibit 10.5 

 

LOAN AGREEMENT

 

This Loan Agreement is entered into by and between InterCore, Inc., a Delaware
corporation (“InterCore”), and TOPSIDE PARTNERS, LP, a Texas Limited
Partnership, (the "Lender") as of January 15, 2015 (the "Agreement").

 

WHEREAS, InterCore requires additional working capital in order to implement its
business plan; and

 

WHEREAS, the Lender is fully familiar with the business strategy of InterCore
and desires to assist InterCore in achieving its business plan by providing
working capital they require; and

 

WHEREAS, this Agreement is the definitive agreement to implement the loan and
the Promissory Note.

 

NOW THEREFORE intending to be legally bound the parties hereto do agree as
follows:

 

1. Extension of Credit. The Lender hereby agrees to extend credit to the
Companies in the amount of $20,000 (the “Facility”).

 

2. Term of the Facility. Unless extended by the Lender the Facility must be
retired fully on or before June 30, 2015.

 

3. Interest. The Companies agree to pay to the Lender interest on the
outstanding amount of the Facility at the rate of 1.5% per month (18% per
annum).

 

4. Facility Fee. A one-time, non-refundable fee of $1,500 shall be earned when
this Agreement has been executed and the funds have been wired to the account of
InterCore and/or its affiliated companies.

 

Page 1 of 4

 

 

5. Warrants. InterCore will issue to the Lender a Warrant to purchase 140,000
shares of InterCore common stock. The Warrant will have a term of four years, a
strike price of $2.00 per share, and contain a cashless exercise provision.
Notwithstanding any other provision governing the Warrants, the Lender may not
exercise these Warrants to the extent that immediately following such exercise
the Lender, together with any affiliate thereof, would beneficially own (as
determined in accordance with Section 13(d) of the Securities Exchange Act of
1934, as amended, and the rules promulgated thereunder (the “Exchange Act”))
more than 9.99% of the then issued and outstanding common stock of InterCore,
including the shares issuable upon such exercise and held by the Lender after
such Warrant exercise. For this purpose, a representation by the Lender that
following such exercise it would not beneficially own more than 9.99% of the
outstanding Common Stock of InterCore shall be conclusive and binding upon
InterCore.

 

6. Conversion. Outstanding Principal may be converted at the election of the
Lender at any time into: (i) Series D Preferred Shares at the price of $10.00
per share; or (ii) into restricted common stock of InterCore at a price of a 30%
discount to market based on the average closing price of the preceding five
days. The right to convert the Outstanding Principal can be exercised up to five
business days after the Borrower has tendered repayment of the Principal.
Notwithstanding the above, Lender may not exercise its rights to convert the
Outstanding Principal due hereunder into restricted shares of InterCore common
stock if such conversion would result in Lender, together with any affiliate
thereof, beneficially owning (as determined in accordance with the Exchange Act)
in excess of 9.99% of the then issued and outstanding shares of InterCore common
stock, including the shares issuable upon such conversion and held by the Lender
after application of this Section. The provisions of this Section may be waived
by Lender upon not less than 61 days prior notice to InterCore.

 

7. Promissory Note. InterCore shall execute a promissory note in the form
consistent with such recently issued notes.

 

Page 2 of 4

 

 

8. Default. If InterCore fails to repay the full loan amount by the due date,
InterCore agrees to pay a penalty in the amount of $2,500 plus the interest rate
will increase to 24% per annum (2% per month) on the outstanding balance,
including accrued but unpaid interest.

 

9. Lender Representations. Lender hereby represents that it is an “accredited
investor” (as defined in 17 CFR 230.501 (a) subsection 8). Lender further
represents that Lender has not been formed for the purpose of making this
investment, that Lender is acquiring the promissory note(s), warrants, and
securities herein for its own account and for investment purposes only and has
no present intention, agreement, or arrangement for the distribution, transfer,
assignment, resale, or subdivision thereof. Lender further agrees that it will
not distribute, transfer, assign, sell, or by any other means transfer ownership
of, or any rights to, the promissory note(s) without prior approval of the
Companies.

 

10. Entire Agreement. This Agreement, the Warrant and any promissory note issued
by InterCore to the Lender for this loan are the entire agreement of the parties
relating to this subject matter. It is to be governed by the laws of the State
of Delaware and shall be enforced in the state or federal courts of the State of
Delaware if the parties cannot amicably resolve any disputes by voluntary
submission to an agreed upon mediator or arbitration mechanism. This Agreement
may be modified only in writing that is signed by the parties.

 

[Signature page follows]

 

Page 3 of 4

 

 

WITNESS THE HAND AND SEAL OF THE PARTIES AS OF THE DATE FIRST ABOVE WRITTEN:

 

InterCore, Inc.

 

/s/ James F. Groelinger                                                   

By: James F. Groelinger, Chief Executive Officer

 

 

Topside Partners, LP

 

/s/ Kimberly Guenther                                                    



By: Kimberly Guenther

Trademont Associates, LLC, its General Partner

 

 